DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 09/26/2022 is acknowledged.
Applicant has overcome the following: the objections to the specification has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:	1, 3, 5, 6, 12, 13, 15, 17, 18, 25, 27, 29, 37, 39, and 41
Withdrawn claims: 				None
Previously cancelled claims: 	2, 4, 7-11, 14, 16, 19-24, 26, 28, 30-36, 38, 40, 42-47
Newly cancelled claims:			None
Amended claims: 				1, 13, 25, 37
New claims: 					None
Claims currently under consideration:	1, 3, 5-6, 12-13, 15, 17-18, 25, 27, 29, 37, 39, 41
Currently rejected claims:	1, 3, 5-6, 12-13, 15, 17-18, 25, 27, 29, 37, 39, 41
Allowed claims:				None

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  
Claim 1 recites “per 100 g of the milky” in lines 3-4.  It should read “per 100 g of the milky beverage”.
Claim 17 recites “the method of claim 3”.  It should read “the method of claim 13” since claim 3 does not recite a method claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5, 13, 17, 25, 29, 37, and 41 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 5, the broadest reasonable interpretation of the product includes a milky beverage containing proline amino acid, less than 3.0% non-fat milk solids, less than 1,000,000 lactic acid bacteria or yeast cells per 1 mL, and about 0.0010-0.0600 g of proline per 100 g of the milky beverage (Specification [0034]-[0035]; claim 1).  The specification does not provide direction or disclose enough information for one of ordinary skill in the art to produce a milky beverage wherein the only amino acid is proline as required by claim 5 as the present specification does not define the composition of a “milky beverage”.  Although Table 1 of the present specification attempts to demonstrate that commercial milky beverages and the inventive milky beverage do not contain any amino acid, it is clear that the apparatus used to analyze amino acid content does not detect amounts of amino acids lower than 1 mg/100 mL and apparently only detects amino acids in whole numbers.  For example, the inventive milky beverage in Table 2 of the present specification comprises 1.5 wt.% skimmed milk powder which means that the resulting beverage comprises proline amino acid since skim milk contains about 0.13 mg of proline amino acid per gram of skim milk as evidenced by Table 2 on page 240 of Rao (Rao, D.R., et al., “Amino Acid Composition And Nutritional Implications of Milk Fermented By Various Lactic Cultures”, 1982, Journal of Food Quality, vol. 5, pages 235-243).  Therefore, the concentration of proline amino acid in the resulting beverage would lie below the minimum detection threshold of the amino acid analyzer apparatus used in the examples of the present specification.  Furthermore, amino acids not being detected in the milky beverages as described in [0046] of the present specification implies that the amount of amino acids in the beverages is below the minimum detection threshold and does not necessarily mean that there are no amino acids present in the beverages. 
In claim 13, the broadest reasonable interpretation of the method includes a method for producing a milky beverage containing proline wherein the method comprises providing a milky beverage base having less than 3.0% non-fat milk solids, less than 1,000,000 lactic acid bacteria or yeast cells per 1 mL, and no proline and adding proline in an amount of about 0.0010-0.0600 g of proline per 100 g of the milky beverage (Specification [0017]-[0018]; claim 13).  The specification does not provide direction or disclose enough information for one of ordinary skill in the art to  produce a milky beverage wherein the only amino acid is proline as required by claim 5 as the present specification does not define the composition of a “milky beverage”.  Although Table 1 of the present specification attempts to demonstrate that commercial milky beverages and the inventive milky beverage do not contain any amino acid, it is clear that the apparatus used to analyze amino acid content does not detect amounts of amino acids lower than 1 mg/100 mL and apparently only detects amino acids in whole numbers.  For example, the inventive milky beverage in Table 2 of the present specification comprises 1.5 wt.% skimmed milk powder which means that the resulting beverage comprises proline amino acid since skim milk contains about 0.13 mg of proline amino acid per gram of skim milk as evidenced by Table 2 on page 240 of Rao (Rao, D.R., et al., “Amino Acid Composition And Nutritional Implications of Milk Fermented By Various Lactic Cultures”, 1982, Journal of Food Quality, vol. 5, pages 235-243).  Therefore, the concentration of proline amino acid in the resulting beverage would lie below the minimum detection threshold of the amino acid analyzer apparatus used in the examples of the present specification.  Furthermore, amino acids not being detected in the milky beverages as described in [0046] of the present specification implies that the amount of amino acids in the beverages is below the minimum detection threshold and does not necessarily mean that there are no amino acids present in the beverages.
In claim 17, the broadest reasonable interpretation of the method includes a method for producing a milky beverage containing proline wherein the method comprises providing a milky beverage base having less than 3.0% non-fat milk solids, less than 1,000,000 lactic acid bacteria or yeast cells per 1 mL, and no proline and adding proline in an amount of about 0.0005-0.0600 g of proline per 100 g of the milky beverage (Specification [0017]-[0018]; claim 1) wherein the final product does not contain amino acids other than proline (Specification [0017]; claim 17).  The specification does not provide direction or disclose enough information for one of ordinary skill in the art to  produce a milky beverage wherein the only amino acid is proline as required by claim 5 as the present specification does not define the composition of a “milky beverage”.  Although Table 1 of the present specification attempts to demonstrate that commercial milky beverages and the inventive milky beverage do not contain any amino acid, it is clear that the apparatus used to analyze amino acid content does not detect amounts of amino acids lower than 1 mg/100 mL and apparently only detects amino acids in whole numbers.  For example, the inventive milky beverage in Table 2 of the present specification comprises 1.5 wt.% skimmed milk powder which means that the resulting beverage comprises proline amino acid since skim milk contains about 0.13 mg of proline amino acid per gram of skim milk as evidenced by Table 2 on page 240 of Rao (Rao, D.R., et al., “Amino Acid Composition And Nutritional Implications of Milk Fermented By Various Lactic Cultures”, 1982, Journal of Food Quality, vol. 5, pages 235-243).  Therefore, the concentration of proline amino acid in the resulting beverage would lie below the minimum detection threshold of the amino acid analyzer apparatus used in the examples of the present specification.  Furthermore, amino acids not being detected in the milky beverages as described in [0046] of the present specification implies that the amount of amino acids in the beverages is below the minimum detection threshold and does not necessarily mean that there are no amino acids present in the beverages.
In claim 25, the broadest reasonable interpretation of the method includes a method for producing a milky beverage containing proline wherein the method comprises providing a milky beverage base having less than 3.0% non-fat milk solids, less than 1,000,000 lactic acid bacteria or yeast cells per 1 mL, and no proline and adding proline in an amount of about 0.0010-0.0600 g of proline per 100 g of the milky beverage (Specification [0017]-[0018]; claim 25).  The specification does not provide direction or disclose enough information for one of ordinary skill in the art to  produce a milky beverage wherein the only amino acid is proline as required by claim 5 as the present specification does not define the composition of a “milky beverage”.  Although Table 1 of the present specification attempts to demonstrate that commercial milky beverages and the inventive milky beverage do not contain any amino acid, it is clear that the apparatus used to analyze amino acid content does not detect amounts of amino acids lower than 1 mg/100 mL and apparently only detects amino acids in whole numbers.  For example, the inventive milky beverage in Table 2 of the present specification comprises 1.5 wt.% skimmed milk powder which means that the resulting beverage comprises proline amino acid since skim milk contains about 0.13 mg of proline amino acid per gram of skim milk as evidenced by Table 2 on page 240 of Rao (Rao, D.R., et al., “Amino Acid Composition And Nutritional Implications of Milk Fermented By Various Lactic Cultures”, 1982, Journal of Food Quality, vol. 5, pages 235-243).  Therefore, the concentration of proline amino acid in the resulting beverage would lie below the minimum detection threshold of the amino acid analyzer apparatus used in the examples of the present specification.  Furthermore, amino acids not being detected in the milky beverages as described in [0046] of the present specification implies that the amount of amino acids in the beverages is below the minimum detection threshold and does not necessarily mean that there are no amino acids present in the beverages.
In claim 29, the broadest reasonable interpretation of the method includes a method for producing a milky beverage containing proline wherein the method comprises providing a milky beverage base having less than 3.0% non-fat milk solids, less than 1,000,000 lactic acid bacteria or yeast cells per 1 mL, and no proline and adding proline in an amount of about 0.0005-0.0600 g of proline per 100 g of the milky beverage (Specification [0017]-[0018]; claim 25) wherein the final product does not contain amino acids other than proline (Specification [0017]; claim 29).  The specification does not provide direction or disclose enough information for one of ordinary skill in the art to  produce a milky beverage wherein the only amino acid is proline as required by claim 5 as the present specification does not define the composition of a “milky beverage”.  Although Table 1 of the present specification attempts to demonstrate that commercial milky beverages and the inventive milky beverage do not contain any amino acid, it is clear that the apparatus used to analyze amino acid content does not detect amounts of amino acids lower than 1 mg/100 mL and apparently only detects amino acids in whole numbers.  For example, the inventive milky beverage in Table 2 of the present specification comprises 1.5 wt.% skimmed milk powder which means that the resulting beverage comprises proline amino acid since skim milk contains about 0.13 mg of proline amino acid per gram of skim milk as evidenced by Table 2 on page 240 of Rao (Rao, D.R., et al., “Amino Acid Composition And Nutritional Implications of Milk Fermented By Various Lactic Cultures”, 1982, Journal of Food Quality, vol. 5, pages 235-243).  Therefore, the concentration of proline amino acid in the resulting beverage would lie below the minimum detection threshold of the amino acid analyzer apparatus used in the examples of the present specification.  Furthermore, amino acids not being detected in the milky beverages as described in [0046] of the present specification implies that the amount of amino acids in the beverages is below the minimum detection threshold and does not necessarily mean that there are no amino acids present in the beverages.
In claim 37, the broadest reasonable interpretation of the method includes a method for producing a milky beverage containing proline wherein the method comprises providing a milky beverage base having less than 3.0% non-fat milk solids, less than 1,000,000 lactic acid bacteria or yeast cells per 1 mL, and no proline and adding proline in an amount of about 0.0010-0.0600 g of proline per 100 g of the milky beverage (Specification [0017]-[0018]; claim 37).  The specification does not provide direction or disclose enough information for one of ordinary skill in the art to  produce a milky beverage wherein the only amino acid is proline as required by claim 5 as the present specification does not define the composition of a “milky beverage”.  Although Table 1 of the present specification attempts to demonstrate that commercial milky beverages and the inventive milky beverage do not contain any amino acid, it is clear that the apparatus used to analyze amino acid content does not detect amounts of amino acids lower than 1 mg/100 mL and apparently only detects amino acids in whole numbers.  For example, the inventive milky beverage in Table 2 of the present specification comprises 1.5 wt.% skimmed milk powder which means that the resulting beverage comprises proline amino acid since skim milk contains about 0.13 mg of proline amino acid per gram of skim milk as evidenced by Table 2 on page 240 of Rao (Rao, D.R., et al., “Amino Acid Composition And Nutritional Implications of Milk Fermented By Various Lactic Cultures”, 1982, Journal of Food Quality, vol. 5, pages 235-243).  Therefore, the concentration of proline amino acid in the resulting beverage would lie below the minimum detection threshold of the amino acid analyzer apparatus used in the examples of the present specification.  Furthermore, amino acids not being detected in the milky beverages as described in [0046] of the present specification implies that the amount of amino acids in the beverages is below the minimum detection threshold and does not necessarily mean that there are no amino acids present in the beverages.
In claim 41, the broadest reasonable interpretation of the method includes a method for producing a milky beverage containing proline wherein the method comprises providing a milky beverage base having less than 3.0% non-fat milk solids, less than 1,000,000 lactic acid bacteria or yeast cells per 1 mL, and no proline and adding proline in an amount of about 0.0005-0.0600 g of proline per 100 g of the milky beverage (Specification [0017]-[0018]; claim 37) wherein the final product does not contain amino acids other than proline (Specification [0017]; claim 41).  The specification does not provide direction or disclose enough information for one of ordinary skill in the art to  produce a milky beverage wherein the only amino acid is proline as required by claim 5 as the present specification does not define the composition of a “milky beverage”.  Although Table 1 of the present specification attempts to demonstrate that commercial milky beverages and the inventive milky beverage do not contain any amino acid, it is clear that the apparatus used to analyze amino acid content does not detect amounts of amino acids lower than 1 mg/100 mL and apparently only detects amino acids in whole numbers.  For example, the inventive milky beverage in Table 2 of the present specification comprises 1.5 wt.% skimmed milk powder which means that the resulting beverage comprises proline amino acid since skim milk contains about 0.13 mg of proline amino acid per gram of skim milk as evidenced by Table 2 on page 240 of Rao (Rao, D.R., et al., “Amino Acid Composition And Nutritional Implications of Milk Fermented By Various Lactic Cultures”, 1982, Journal of Food Quality, vol. 5, pages 235-243).  Therefore, the concentration of proline amino acid in the resulting beverage would lie below the minimum detection threshold of the amino acid analyzer apparatus used in the examples of the present specification.  Furthermore, amino acids not being detected in the milky beverages as described in [0046] of the present specification implies that the amount of amino acids in the beverages is below the minimum detection threshold and does not necessarily mean that there are no amino acids present in the beverages.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claims 1, 3, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Downes (US 2014/0295030; previously cited) as evidenced by Milk Facts (“Nutrient Content of Milk Varieties”, October 2015, Milk Facts, https://web.archive.org/web/20151029080652/http://milkfacts.info/Nutrition%20Facts/Nutrient%20Content.htm; previously cited) and Rao (Rao, D.R., et al., “Amino Acid Composition And Nutritional Implications of Milk Fermented By Various Lactic Cultures”, 1982, Journal of Food Quality, vol. 5, pages 235-243).
Regarding claim 1, Downes teaches a milky beverage, wherein the milky beverage is produced by preparing a milky beverage base (corresponding to frozen pellets) comprising about 25 wt.% to about 78 wt.% whole milk ([0032]-[0033]) and adding the milk beverage base to liquid at about 50% to about 125% by weight of the liquid ([0064]) wherein the liquid is water ([0062]).  This disclosure means that the milky beverage of Downes comprising a milky beverage base having about 25 wt.% to about 78 wt.% whole milk ([0032]-[0033]) and comprising equal amounts of milk beverage base and liquid ([0064]) contains about 1.05 wt.% to about 3.3 wt.% non-fat milk solids (corresponding to whole milk containing 8.43 wt.% non-fat milk solids from the contents of carbohydrates, protein and minerals as evidenced by “Overall Composition” in Table 2 on page 4 in Milk Facts) and about 0.003 g to about 0.009 g of proline amino acid per 100 g of beverage (corresponding to whole milk containing about 0.22 mg proline amino acid per gram of milk as evidenced by Table 2 on page 240 of Rao).  This disclosed milky beverage also contains up to 1,000,000 lactic acid bacteria per 1 mL of the beverage (Downes [0010]).
Regarding claim 3, Downes teaches the invention as described above in claim 1, including the beverage is a yogurt-flavored (corresponding to frozen yogurt pellets being added to liquid to form the milky beverage [0057], [0064]) soft drink (corresponding to the liquid being any of the disclosed mixing liquids except for alcoholic beverages [0062]).
Regarding claim 6, Downes teaches the invention as described above in claim 1.  Although Downes does not provide a temperature for storing the beverage, claim 6 does not actually require the beverage to be stored at the recited temperature and does not recite a timeframe for storage.  As such, the broadest reasonable interpretation of storage is any amount of time that the product stays where it is placed (e.g., a millisecond, several minutes, an hour) and ambient temperature is presumed as being a suitable temperature, fulfilling the requirement of claim 6.
 Regarding claim 12, Downes teaches the invention as described above in claim 1, including the beverage has a fermented milk flavor (corresponding to the frozen yogurt pellets containing live and active bacterial cultures and cultured milk products [0020] being added to liquid to form the milky beverage [0064]).   

Claim Rejections - 35 USC § 103
Claims 5, 13, 15, 17, 18, 25, 27, 29, 37, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Downes (US 2014/0295030; previously cited) as evidenced by Milk Facts (“Nutrient Content of Milk Varieties”, October 2015, Milk Facts, https://web.archive.org/web/20151029080652/http://milkfacts.info/Nutrition%20Facts/Nutrient%20Content.htm; previously cited) and Rao (Rao, D.R., et al., “Amino Acid Composition And Nutritional Implications of Milk Fermented By Various Lactic Cultures”, 1982, Journal of Food Quality, vol. 5, pages 235-243).
Regarding claim 5, Downes teaches the invention as disclosed above in claim 1, including the milky beverage is produced by preparing a milky beverage base (corresponding to frozen pellets) comprising about 25 wt.% to about 78 wt.% whole milk ([0032]-[0033]) and adding the milk beverage base to liquid at about 50% to about 125% by weight of the liquid ([0064]) wherein the liquid is water ([0062]).  The milky beverage product will contain amino acids in addition to proline since whole milk contains amino acids as evidenced by Rao (Table 2 on page 240).  However, as described in the 112(a) rejection of claim 5, the present specification does not define the composition of a “milky beverage”; therefore, it is unclear as to how to obtain a milky beverage not containing any amino acids besides proline.
Regarding claim 13, Downes teaches a method for producing a milky beverage comprising proline amino acid, the method comprising: preparing a milky beverage base (corresponding to frozen pellets) comprising about 25 wt.% to about 78 wt.% whole milk ([0032]-[0033]) and adding the milk beverage base to liquid at about 50% to about 125% by weight of the liquid ([0064]) wherein the liquid is water ([0062]).  This disclosure means that the milky beverage of Downes comprising a milky beverage base having about 25 wt.% to about 78 wt.% whole milk ([0032]-[0033]) and comprising equal amounts of milk beverage base and liquid ([0064]) contains about 1.05 wt.% to about 3.3 wt.% non-fat milk solids (corresponding to whole milk containing 8.43 wt.% non-fat milk solids from the contents of carbohydrates, protein and minerals as evidenced by “Overall Composition” in Table 2 on page 4 in Milk Facts) and about 0.003 g to about 0.009 g of proline amino acid per 100 g of beverage (corresponding to whole milk containing about 0.22 mg proline amino acid per gram of milk as evidenced by Table 2 on page 240 of Rao).  This disclosed milky beverage also contains up to 1,000,000 lactic acid bacteria per 1 mL of the beverage (Downes [0010]).  Downes also teaches that the liquid with which the milky beverage base is mixed is a combination of the disclosed liquids, some of which contain proline (i.e., whole milk, skim milk, fruit juices) and some of which do not contain proline (i.e., water) ([0062]).  Therefore, combinations wherein the mixture comprises an amount of non-proline containing liquid in an amount approaching 0 wt.% of the mixing liquid to an amount approaching 100 wt.% of the mixing liquid and an amount of a proline-containing liquid in an amount approaching 0 wt.% of the mixing liquid to an amount approaching 100 wt.% of the mixing liquid would result in a mixing liquid that contains amounts of proline that overlap the claimed concentration when added to the milky beverage base, thereby rendering the claimed addition of 0.0005-0.0600 g of proline per 100 g of milky beverage obvious.  The milky beverage base will contain proline amino acid since whole milk contains proline as evidenced by Rao (Table 2 on page 240).  However, as described in the 112(a) rejection of claim 13, the present specification does not define the composition of a “milky beverage”; therefore, it is unclear as to how to obtain a milky beverage not containing any amino acids besides proline.      
 Regarding claim 15, Downes teaches the invention as described above in claim 13, including the beverage is a yogurt-flavored (corresponding to frozen yogurt pellets being added to liquid to form the milky beverage [0057], [0064]) soft drink (corresponding to the liquid being any of the disclosed mixing liquids except for alcoholic beverages [0062]).
Regarding claim 17, Downes teaches the invention as disclosed above in claim 13, including the milky beverage is produced by preparing a milky beverage base (corresponding to frozen pellets) comprising about 25 wt.% to about 78 wt.% whole milk ([0032]-[0033]) and adding the milk beverage base to liquid at about 50% to about 125% by weight of the liquid ([0064]) wherein the liquid is water or a combination of a combination of liquids containing proline (i.e., whole milk, skim milk, fruit juices) and liquids which do not contain proline (i.e., water).  The milky beverage product will contain amino acids in addition to proline since milk contains amino acids as evidenced by Rao (Table 2 on page 240).  However, as described in the 112(a) rejection of claim 17, the present specification does not define the composition of a “milky beverage”; therefore, it is unclear as to how to obtain a milky beverage not containing any amino acids besides proline.
Regarding claim 18, Downes teaches the invention as described above in claim 13.  Although Downes does not provide a temperature for storing the beverage, claim 13 does not actually require the beverage to be stored at the recited temperature and does not recite a timeframe for storage.  As such, the broadest reasonable interpretation of “stored” is any amount of time that the product stays where it is placed (e.g., a millisecond, several minutes, an hour) and ambient temperature is presumed as being a suitable temperature, fulfilling the requirement of claim 13.
Regarding claim 25, Downes teaches a method comprising: preparing a milky beverage base (corresponding to frozen pellets) comprising about 25 wt.% to about 78 wt.% whole milk ([0032]-[0033]) and adding the milk beverage base to liquid at about 50% to about 125% by weight of the liquid ([0064]) wherein the liquid is water ([0062]). This disclosure means that the milky beverage of Downes comprising a milky beverage base having about 25 wt.% to about 78 wt.% whole milk ([0032]-[0033]) and comprising equal amounts of milk beverage base and liquid ([0064]) contains about 1.05 wt.% to about 3.3 wt.% non-fat milk solids (corresponding to whole milk containing 8.43 wt.% non-fat milk solids from the contents of carbohydrates, protein and minerals as evidenced by “Overall Composition” in Table 2 on page 4 in Milk Facts) and about 0.003 g to about 0.009 g proline amino acid per 100 g of beverage (corresponding to whole milk containing about 0.22 mg proline amino acid per gram of milk as evidenced by Table 2 on page 240 of Rao).  This disclosed milky beverage also contains up to 1,000,000 lactic acid bacteria per 1 mL of the beverage (Downes [0010]).  Downes also teaches that the liquid with which the milky beverage base is mixed is a combination of the disclosed liquids, some of which contain proline (i.e., whole milk, skim milk, fruit juices) and some of which do not contain proline (i.e., water) ([0062]).  Therefore, combinations wherein the mixture comprises an amount of non-proline containing liquid in an amount approaching 0 wt.% of the mixing liquid to an amount approaching 100 wt.% of the mixing liquid and an amount of a proline-containing liquid in an amount approaching 0 wt.% of the mixing liquid to an amount approaching 100 wt.% of the mixing liquid would result in a mixing liquid that contains amounts of proline that overlap the claimed concentration when added to the milky beverage base, thereby rendering the claimed addition of 0.0005-0.0600 g of proline per 100 g of milky beverage obvious.  The milky beverage base will contain proline amino acid since milk contains proline amino acid as evidenced by Rao (Table 2 on page 240).  However, as described in the 112(a) rejection of claim 25, the present specification does not define the composition of a “milky beverage”; therefore, it is unclear as to how to obtain a milky beverage not containing any amino acids besides proline.  Also, although Downes does not teach that the method is “for improving the flavor of a milky beverage”, statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
Regarding claim 27, Downes teaches the invention as described above in claim 25, including the beverage is a yogurt-flavored (corresponding to frozen yogurt pellets being added to liquid to form the milky beverage [0057], [0064]) soft drink (corresponding to the liquid being any of the disclosed mixing liquids except for alcoholic beverages [0062]).
Regarding claim 29, Downes teaches the invention as disclosed above in claim 25, including the milky beverage is produced by preparing a milky beverage base (corresponding to frozen pellets) comprising about 25 wt.% to about 78 wt.% whole milk ([0032]-[0033]) and adding the milk beverage base to liquid at about 50% to about 125% by weight of the liquid ([0064]) wherein the liquid is water or a combination of a combination of liquids containing proline (i.e., whole milk, skim milk, fruit juices) and liquids which do not contain proline (i.e., water) ([0062]).  The milky beverage product will contain amino acids in addition to proline since milk contains amino acids as evidenced by Rao (Table 2 on page 240).  However, as described in the 112(a) rejection of claim 29, the present specification does not define the composition of a “milky beverage”; therefore, it is unclear as to how to obtain a milky beverage not containing any amino acids besides proline. 
Regarding claim 37, Downes teaches a method comprising: preparing a milky beverage base (corresponding to frozen pellets) comprising about 25 wt.% to about 78 wt.% whole milk ([0032]-[0033]) and adding the milk beverage base to liquid at about 50% to about 125% by weight of the liquid ([0064]) wherein the liquid is water ([0062]). This disclosure means that the milky beverage of Downes comprising a milky beverage base having about 25 wt.% to about 78 wt.% whole milk ([0032]-[0033]) and comprising equal amounts of milk beverage base and liquid ([0064]) contains about 1.05 wt.% to about 3.3 wt.% non-fat milk solids (corresponding to whole milk containing 8.43 wt.% non-fat milk solids from the contents of carbohydrates, protein and minerals as evidenced by “Overall Composition” in Table 2 on page 4 in Milk Facts) and about 0.003 g to about 0.009 g proline amino acid per 100 g of beverage (corresponding to whole milk containing about 0.22 mg proline amino acid per gram of milk as evidenced by Table 2 on page 240 of Rao).  This disclosed milky beverage also contains up to 1,000,000 lactic acid bacteria per 1 mL of the beverage (Downes [0010]).  Downes also teaches that the liquid with which the milky beverage base is mixed is a combination of the disclosed liquids, some of which contain proline (i.e., whole milk, skim milk, fruit juices) and some of which do not contain proline (i.e., water) ([0062]).  Therefore, combinations wherein the mixture comprises an amount of non-proline containing liquid in an amount approaching 0 wt.% of the mixing liquid to an amount approaching 100 wt.% of the mixing liquid and an amount of a proline-containing liquid in an amount approaching 0 wt.% of the mixing liquid to an amount approaching 100 wt.% of the mixing liquid would result in a mixing liquid that contains amounts of proline that overlap the claimed concentration when added to the milky beverage base, thereby rendering the claimed addition of 0.0005-0.0600 g of proline per 100 g of milky beverage obvious.  The milky beverage base will contain proline since milk contains proline as evidenced by Rao (Table 2 on page 240).  However, as described in the 112(a) rejection of claim 37, the present specification does not define the composition of a “milky beverage”; therefore, it is unclear as to how to obtain a milky beverage not containing any amino acids besides proline.  Also, although Downes does not teach that the method is “for suppressing sourness in a milky beverage”, statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
Regarding claim 39, Downes teaches the invention as described above in claim 37, including the beverage is a yogurt-flavored (corresponding to frozen yogurt pellets being added to liquid to form the milky beverage [0057], [0064]) soft drink (corresponding to the liquid being any of the disclosed mixing liquids except for alcoholic beverages [0062]).
Regarding claim 41, Downes teaches the invention as disclosed above in claim 37, including the milky beverage is produced by preparing a milky beverage base (corresponding to frozen pellets) comprising about 25 wt.% to about 78 wt.% whole milk ([0032]-[0033]) and adding the milk beverage base to liquid at about 50% to about 125% by weight of the liquid ([0064]) wherein the liquid is water or a combination of a combination of liquids containing proline (i.e., whole milk, skim milk, fruit juices) and liquids which do not contain proline (i.e., water) ([0062]).  The milky beverage product will contain amino acids in addition to proline since milk contains amino acids as evidenced by Rao (Table 2 on page 240).  However, as described in the 112(a) rejection of claim 41, the present specification does not define the composition of a “milky beverage”; therefore, it is unclear as to how to obtain a milky beverage not containing any amino acids besides proline.

Response to Arguments
Objection to Specification: Applicant amended the drawings to fully address the objections; therefore, the objections  are withdrawn.

Claim Rejections – 35 U.S.C. §112(a) of claims 5, 13, 17, 25, 29, 37, and 41: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant amended the independent claims to clarify that the recited proline is free proline amino acid, not an amino acid residue within a protein.  Applicant stated that the present specification defines a milky beverage in [0038].  Applicant stated that the present specification also makes clear that amino acids are not present in commercial milky beverages comprising skimmed milk powder in [0046].  Applicant argued that the Dairy reference provided by the Examiner does not show how the amino acid values were measured and that the Dairy reference should recite “amino acid residues” as the amounts of amino acids listed in this reference are in line with the amounts of amino acid residues found in the proteins of milk.  Applicant argued that the apparatus in the Example of the present specification was used to detect free amino acids in the sample, not amino acid residues that were part of the protein in the sample.  Therefore, no amino acid residues from dry skim milk were detected in the sample of Table 2.  Applicant noted that if the amino acid residues of Dairy were actually free amino acids, then the concentration of amino acids would have been over 1 mg/ml in Example 1 of the specification.  Applicant stated that, since the specification describes what a milky beverage is and the preparation of a milky beverage with proline and no other amino acids, a skilled practitioner would conclude that the present invention had possession of the claimed invention at the time of filing (Applicant’s Remarks, page 5, paragraph 4 – page 8, paragraph 6).
However, Examiner points out that [0038] of the present specification merely exemplifies a “milky beverage” as it recites the phrase “for example” following the term “milky beverage”.  Therefore, [0038] does not define a milky beverage.  In response to the assertion that the apparatus used in the Example of the present specification detects free amino acids instead of amino acid residues, Examiner points out that skim milk contains about 0.13 mg free proline amino acid per gram of skim milk (amongst other free amino acids) as evidenced by Table 2 on page 240 of Rao; therefore, skim milk powder would contain free proline amino acid amongst other free amino acids and the beverage in Table 2 of the present specification would also contain free proline amino acid amongst other free amino acids.  Furthermore, the content of free proline amino acid in the beverage of Table 2 of the present specification would be less than 1 mg/100 mL which is below the detection threshold of the apparatus used to analyze the free amino acid content in the examples.  Since the specification does not adequately define a “milky beverage” and the specification does not demonstrate how to prepare a milky beverage containing proline but no other amino acids, the rejections of the claims are maintained as written herein.

Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1, 3, 6, and 12 over Downes as evidenced by Milk Facts: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that Downes as evidenced by Milk Facts does not teach a milky beverage containing about 0.0010-0.0600 g of proline amino acid per 100 g of the milky beverage as claimed.  Applicant stated that the amounts of proline that the Examiner cites are amino acid residues within the whole milk proteins, not free amino acids within the whole milk (Applicant’s Remarks, page 9, paragraphs 1-5).
However, Downes teaches a milky beverage comprising a milky beverage base having about 25 wt.% to about 78 wt.% whole milk ([0032]-[0033]) and comprising equal amounts of the milk beverage base and a liquid ([0064]).  This milky beverage contains about 0.003 g to about 0.009 g proline amino acid per 100 g of beverage (corresponding to whole milk containing about 0.22 mg proline amino acid per gram of milk as evidenced by Table 2 on page 240 of Rao) which falls within the claimed concentration of proline amino acid.  Since the prior art has been shown to teach the claimed concentration of proline amino acid, Applicant’s arguments are unpersuasive and the rejections of the claims are maintained as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 5, 13, 15, 17, 18, 25, 27, 29, 37, 39, and 41 over Downes as evidenced by Milk Facts: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that Downes as evidenced by Milk Facts does not teach a milky beverage containing about 0.0010-0.0600 g of proline amino acid per 100 g of the milky beverage as claimed.  Applicant stated that the amounts of proline that the Examiner cites are amino acid residues within the whole milk proteins, not free amino acids within the whole milk.  Applicant stated that Downes would not make the instant claims obvious as Downes does not recognize proline amino acid’s effect on taste.  Applicant stated that the Examiner did not give patentable weight to the claim limitation that the claimed milky beverage does not contain any amino acids besides proline.  Applicant also stated that the Examiner did not examine claim 5 with regard to the cited prior art as the previous Office Action stated that it was unclear as to how to obtain a milky beverage not containing any amino acids besides proline (Applicant’s Remarks, page 9, paragraph 6 – page 10, paragraph 4).
However, Downes teaches a milky beverage comprising a milky beverage base having about 25 wt.% to about 78 wt.% whole milk ([0032]-[0033]) and comprising equal amounts of the milk beverage base and a liquid ([0064]).  This milky beverage contains about 0.003 g to about 0.009 g proline amino acid per 100 g of beverage (corresponding to whole milk containing about 0.22 mg proline amino acid per gram of milk as evidenced by Table 2 on page 240 of Rao) which falls within the claimed concentration of proline amino acid.  In response to the assertion that Downes would not make the instant claims obvious as Downes does not recognize proline amino acid’s effect on taste, the prior art is not required to recognize such a feature, especially wherein the prior art anticipates the features of claim 1.  In response to the assertions that (A) the Examiner did not give patentable weight to the claim limitation that the claimed milky beverage does not contain any amino acids besides proline; and (B) that the Examiner did not examine claim 5 with regard to the cited prior art as the previous Office Action stated that it was unclear as to how to obtain a milky beverage not containing any amino acids besides proline, Table 2 on page 240 of Rao shows that milk products such as the whole milk in Downes and the skim milk in the example of the present specification contain not only proline amino acid but other amino acids as well.  Therefore, it remains unclear as to how to obtain a milky beverage not containing any amino acids besides proline and claim 5 cannot be further examined with regard  to the cited prior art.  Since the prior art has been shown to teach the claimed concentration of proline amino acid, Applicant’s arguments are unpersuasive and the rejections of the claims are maintained as written herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791